DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 19-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 10, 868,691 (hereinafter ‘691) in view of Schultz et al. (US 9329762, hereinafter Schultz). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 19, ‘691 discloses:
A method comprising (claim 1; col. 21; line 27):

receiving, in one or more computing devices, information associated with a plurality of scheduled actions, each of the plurality of scheduled actions defining a device to be controlled, an action to be carried out with respect to the device to be controlled, a scheduled day on which to carry out the scheduled action and a scheduled time of day to carry out the scheduled action on the scheduled day (claim 1; col. 21; lines 28-36);
determining, by one or more computing devices, a chronological ordering that indicates a chronological order in which at least a subset of the plurality of scheduled actions are scheduled to be carried out (claim 1; col. 21; lines 37-44);
generating, by one or more computing devices, a first view based at least in part on the chronological ordering (claim 1; col. 21; lines 45-51); and displaying, in a user interface, the generated first view (claim 1; col. 21, line 45-51).
691’ does not explicitly disclose that the view including one or more graphical tools that may be activated by a user to generate a second view.
In an analogous art, Schultz discloses that the view including one or more graphical tools that may be activated by a user to generate a second view. (Col. 2; lines 9-20). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson’s method/device by adding Shultz’s disclosure in order to customize the information according to user preference.
Regarding claim 26, ‘691 discloses:
A non-transitory computer-readable medium having computer-readable instructions stored thereon that if executed by a computing system, perform the method steps of claim 19 (claim 6; col. 22; lines 1-4). 
Regarding claim 33, Gilson discloses an apparatus comprising one or more computing devices configured to perform the method steps of claim 19 (claim 11; col. 22; lines 43-45). 
Claims 20-25, 27-32 and 34- 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 10, 868,691 in view of Schultz et al. (US 9329762, hereinafter Schultz). Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.         Claims 19-22, 24-29, 31-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (US 2014/0267931, hereinafter Gilson) in view of Schultz et al. (US 9329762, hereinafter Schultz).
	Regarding claim 19, Gilson discloses a method comprising:
receiving, in one or more computing devices, information associated with a plurality of receiving, in one or more computing devices, information associated with a plurality of scheduled actions (Para 0004; 0028 and 0030; identifying a content item, such as a television program, being presented by a device, such as a terminal device.  A computing device may determine a time for a remote control device (e.g., a television remote control, mobile phone, etc.), which may be configured to operate with the terminal device, to transition from a standby state to an active state.  During the active state, the remote control device may be configured to listen for data from the terminal device.  The determining may be based in part on an estimate of a presentation time of a trigger event occurring during presentation of the content item, which may comprise the time of a commercial and/or a start time of a television commercial presented during presentation of the television program.  The method may further comprise transmitting, to the remote control device, identification of the determined time for the remote control device to transition from the standby state to the active state), each of the plurality of scheduled actions defining a device to be controlled (Para 0033; 0034; 0038 The remote control device may also be configured for multiple active states, depending on the type of event predicted to occur in the future.  As will be described in further detail in the examples below, trigger events may include a commercial, product placement occurring during presentation of a video program, and/or a calendar event.  A different type of active state may be assigned to each type of trigger event), scheduled actions, each of the plurality of scheduled actions defining a device to be controlled (Para 0033; 0034; 0038;  The remote control device may also be configured for multiple active states, depending on the type of event predicted to occur in the future.  As will be described in further detail in the examples below, trigger events may include a commercial, product placement occurring during presentation of a video program, and/or a calendar event.  A different type of active state may be assigned to each type of trigger event), an action to be carried out with respect to the device to be controlled (Para 0040 and 0041; actions taken by the remote control devices. For example, after transitioning from the standby to active states, the remote control device may listen for data from terminal devices, turn on/off backlights, activate a microphone, play a sound, brighten/dim backlights, adjust backlight colors, display supplemental advertisements, and/or a combination of actions), a scheduled day on which to carry out the scheduled action (para 0050; The calendar events may correspond to scheduled activities for the user and/or friend. For example, the calendar entry may indicate that the user and the user's friend plan to watch a television program together on Tuesday at 7:00 PM. Accordingly, Tuesday at 7:00 PM may comprise the time of the trigger) and a scheduled time of day to carry out the scheduled action on the scheduled day (Para 0028; 0033; 0050; 0060; 0069; schedule time based on calendar entry, etc. e.g. 7:00PM); 
determining, by one or more computing devices, a chronological ordering that indicates a chronological order in which at least a subset of the plurality of scheduled actions are scheduled to be carried out (Para 0039; 0043; 0052; 0058; 0059; events are happening in sequential order based on time).
	Gilson does not explicitly disclose generating, by one or more computing devices, a first view based at least in part on the chronological ordering, the view including one or more graphical tools that may be activated by a user to generate a second view; and displaying, in a user interface, the generated first view.
	In an analogous art, Schultz discloses generating, by one or more computing devices, a first view based at least in part on the chronological ordering (Col. 27; lines 15-25), the view including one or more graphical tools that may be activated by a user to generate a second view (Col. 2; lines 9-20); and displaying, in a user interface, the generated first view (Col. 1; lines 62-63; Col. 42; lines 21-32; displaying a first edited view). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson’s method/device by adding Shultz’s disclosure in order to customize the information according to user preference.
	Regarding claim 26, Gilson discloses A non-transitory computer-readable medium having computer-readable instructions stored thereon that if executed by a computing system, perform the method steps of claim 19 (para 0027; computer program stored in a memory executed by a processor in order to perform the method steps of claim 1). 
	Regarding claim 33, Gilson discloses an apparatus comprising one or more computing devices configured to perform the method steps of claim 19 (para 0027).
	Regarding claims 20, 27 and 34, Gilson does not explicitly disclose wherein the first view further includes operating information associated with the device to be controlled.
	In an analogous art, Schultz discloses wherein the first view further includes operating information associated with the device to be controlled (Col. 10; lines 12-20; Col. 21; lines 55-60). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson’s method/device by adding Shultz’s disclosure in order to customize the information according to user preference.
Regarding claim 21, 28 and 35, Gilson does not explicitly disclose wherein the second view allows the user to edit one or more scheduled actions.
In an analogous art, Schultz discloses wherein the second view allows the user to edit one or more scheduled actions (Col. 1; lines 60-65). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson’s method/device by adding Shultz’s disclosure in order to customize the information according to user preference.
Regarding claims 22, 29 and 36, Gilson does not explicitly wherein the second view allows the user to control the device without scheduling an additional action.
In an analogous art, Schultz discloses wherein the second view allows the user to control the device without scheduling an additional action (Col. 41; lines 20-30).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson’s method/device by adding Shultz’s disclosure in order to adjust the resources dynamically according to the system requirements.
Regarding claims 24, 31 and 38, Gilson does not explicitly wherein the subset includes scheduled actions that are scheduled scenes and scheduled actions that are not scheduled scenes.
In an analogous art, Schultz discloses wherein the subset includes scheduled actions that are scheduled scenes (Col. 45; lines 1-5) and scheduled actions that are not scheduled scenes (Col. 45; lines 10-25). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson’s method/device by adding Shultz’s disclosure in order to adjust the resources dynamically according to the system requirements.
Regarding claims 25, 32 and 39, Gilson does not explicitly disclose wherein each one of the plurality of scheduled actions in the subset is represented by an entry in the chronological ordering that is based at least in part on the scheduled time of day defined by the one of the plurality of scheduled actions; and wherein the entry further includes an indication of the total number of scenes that are scheduled to be carried out at that scheduled time.
In an analogous art, Schultz discloses wherein each one of the plurality of scheduled actions in the subset is represented by an entry in the chronological ordering that is based at least in part on the scheduled time of day defined by the one of the plurality of scheduled actions (Col. 8; lines 64-67); and wherein the entry further includes an indication of the total number of scenes that are scheduled to be carried out at that scheduled time (Col. 35; lines 10-15). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson’s method/device by adding Shultz’s disclosure in order to adjust the resources dynamically according to the system requirements.
4.	Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson/Schultz and further in view of Weiler et al. (US 2005/0155000, hereinafter Weiler).
	Regarding claim 23, 30 and 37, Gilson/Schultz does not explicitly disclose wherein the second view includes additional information associated with one of the plurality of scheduled actions and the specific device to be controlled by the at one of the plurality of scheduled actions.
	 In an analogous art, Weiler discloses wherein the second view includes additional information associated with one of the plurality of scheduled actions and the specific device to be controlled by the at one of the plurality of scheduled actions (para 0009; 0010 and 0030). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson/Schultz’s method/device by adding Weiler’s disclosure in order to reduce the number of manual steps required by a user to fill out electronic forms for creating electronic documents.

Conclusion                                        
                        5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462